Terminal Disclaimer
1.	The terminal disclaimer filed on 10/12/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Number 10,734,296  has been reviewed and is accepted.  The terminal disclaimer has been recorded.

2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU TU V HO whose telephone number is (571)272-1778.  The examiner can normally be reached on Monday to Thursday 6:30 - 15:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






12-30-2021
/TU-TU V HO/Primary Examiner, Art Unit 2818